Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method for detecting a mechanical or electrical property of a biological subject comprising providing a piezoelectric microdevice comprising a substrate, a piezoelectric probe, an electronically conductive material and a material that is neither piezoelectric nor electronically conductive placed between the substrate and piezoelectric material with an end portion that extends out from a supporting point that is substantially free and surrounded without contact by the contact that is neither piezoelectric nor electronically conductive and further comprising a detector that is an acoustic signal receiver that is capable of detecting an acoustic signal.
Lu et al. (US 2005/0116263) is considered the closest prior art and teach a method for detecting an electric property of a biological subject comprising providing a piezoelectric microdevice having a substrate, a piezoelectric material, an electronically conductive material, a material that is neither piezoelectric nor electronically conductive, wherein the piezoelectric material is placed between the electronically conductive material and the material that is neither piezoelectric nor electronically conductive is placed between the substrate and the piezoelectric material and an end portion of the probe extending out from a supporting point that is substantially free from any materials and detecting an electric property of a biological subject upon contacting the subject .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELANIE BROWN/Primary Examiner, Art Unit 1641